       Case 2:20-cr-00081-MCE Document 10 Filed 12/02/20 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1
     Federal Defender
2    LEXI NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
5    Fax: 916-498-5710
     Lexi_negin@fd.org
6
     Attorneys for Defendant
7    ELIZABETH LOPEZ-LOMELI
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    ) Case No. 2:20-cr-00081-MCE
                                                   )
12                     Plaintiff,                  ) DEFENDANT'S CONSENT TO APPEAR
                                                   ) VIA VIDEO-TELECONFERENCE
13             vs.                                 )
                                                   )
14    ELIZABETH LOPEZ-LOMELI                       ) Date: December 3, 2020
                                                   ) Time: 9:30 a.m.
15                     Defendant.                  ) Judge: Hon. Morrison C. England, Jr.
                                                   )
16                                                 )
17
               Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-
18
     teleconference. Defendant agrees that this admit/deny hearing cannot be further delayed without
19
     serious harm to the interests of justice given that at the time of disposition her sentence could be
20
     time-served. Defendant also understands that, under Federal Rules of Criminal Procedure 32 and
21
     43, as well as the Constitution, she may have the right to be physically present at this
22
     hearing. Defendant understands that right and voluntarily agrees to waive it and to proceed
23
     remotely. Counsel joins in this consent, agreement, and waiver.
24
               The parties request that the Court find that for reasons specific to this case, admit/deny
25
     hearing cannot be further delayed without serious harm to the interests of justice.
26
               Pursuant to Gen. Order 616, counsel for Ms. Lopez-Lomeli signs this waiver on her
27
     behalf.
28
     Ofrm
     Defendant's Consent to Appear via Video-           -1-    United States v. Lopez-Lomeli, 2:20-cr-00081-MCE
     Teleconference
       Case 2:20-cr-00081-MCE Document 10 Filed 12/02/20 Page 2 of 2



1
2    Dated: December 1, 2020
                                                 /s/ Elizabeth Lopez-Lomeli
3
                                                 ELIZABETH LOPEZ-LOMELI
4
     I agree and consent to my Client’s appearance at his sentencing by video-teleconference.
5
     Dated: December 1, 2020
6                                                _/s/ Lexi Negin
7                                                LEXI NEGIN
                                                 Assistant Federal Defender
8                                                Attorney for Defendant
                                                 ELIZABETH LOPEZ-LOMELI
9
10   IT IS SO ORDERED.
11
     Dated: December 1, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-      -2-     United States v. Lopez-Lomeli, 2:20-cr-00081-MCE
     Teleconference
